Citation Nr: 1505638	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD), gastric ulcer, and Barrett's esophagus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to March 2007.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claim was subsequently transferred to the RO in Muskogee, Oklahoma. 

The Board notes that the Veteran has been represented by Disabled American Veterans since May 2013, as shown by the most recent appointment of representative form of record.  The Veteran was previously represented by the Texas Veterans Commission.

A hearing was held before a Decision Review Officer (DRO) at the Muskogee, Oklahoma RO in June 2012, and a transcript of the proceeding is of record. 

The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a right knee disorder.  However, in a December 2012 rating decision, the RO granted service connection for right knee degenerative joint disease.  Therefore, the issue is no longer on appeal, and no further consideration is necessary.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file or irrelevant to the issue on appeal with the exception of the aforementioned hearing transcript.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination October 2012; however, during the September 2013 hearing, he challenged the adequacy of that examination.  The Veteran also testified that he experienced symptoms, which were not reflected in the October 2012 examination, such as a burning sensation in his mouth, general sternal pain, right shoulder pain, regurgitation, and sweating.  

Moreover, the Veteran asserted that his symptoms had worsened since that last examination in October 2012.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, clarification is required to determine whether the Veteran has any symptoms separately attributable his Barrett's esophagus or whether they overlap with his GERD symptoms.   

For the foregoing reasons, the Board finds that an additional examination and medical opinion would be helpful in ascertaining the severity and manifestations of the Veteran's hiatal hernia with GERD, gastric ulcer, and Barrett's esophagus. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hiatal hernia, GERD, gastric ulcer, and Barrett's esophagus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VAMC in Houston, Texas, dated since May 2011.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hiatal hernia with GERD, gastric ulcer, and Barrett's esophagus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's hiatal hernia with GERD, gastric ulcer, and Barrett's esophagus under the rating criteria.  In particular, the findings of the examiner should address whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

He or she should also indicate whether are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe health.

To the extent possible, the examiner should distinguish between the symptoms attributable to GERD and any symptoms associated with Barrett's esphophagus.  In so doing, he or she should discuss whether any additional symptoms are related to the Veteran's Barrett's esophagus.  If the examiner is unable to distinguish the symptomatology, then he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




